J-S93035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY DARRELL HEATH,

                            Appellant                No. 2577 EDA 2015


              Appeal from the Judgment of Sentence July 29, 2015
                in the Court of Common Pleas of Lehigh County
               Criminal Division at No.: CP-39-CR-0001175-2014


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 21, 2017

        Appellant, Anthony Darrell Heath, appeals from the judgment of

sentence imposed on July 29, 2015, following his jury conviction of murder

of the first degree, receiving stolen property, access device fraud, abuse of a

corpse, and tampering with or fabricating evidence.1       Appellant challenges

the trial court’s denial of a motion to suppress statements he made to the

police and the court’s admission of a key fob into evidence at trial.      We

affirm.

        We take the factual and procedural history in this matter from our

review of the certified record, the trial court’s October 22, 2014 opinion
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502, 3925, 4106(a)(1)(ii), 5510, and 4910 respectively.
J-S93035-16



denying Appellant’s motion to suppress, and its April 7, 2016 Rule 1925(a)

opinion.    On February 1, 2014, at approximately 9:30 a.m., police

responded to a report of a burning body at the bottom of a roadside

embankment in Jim Thorpe, Pennsylvania. Officers observed wire wrapped

around the neck of the victim, tied tightly with knots and loops. Adjacent to

the body, officers discovered a plastic Walmart shopping bag, which

contained a receipt for a latch tote, lighter fluid, and a lighter, purchased

earlier that same morning, at 5:40 a.m., from the Walmart located on

Millcreek Road in Allentown, Pennsylvania. Officers were unable to identify

the body.

      Pennsylvania State Police Officers went to the Walmart on Millcreek

Road and, using video surveillance, observed an individual, later identified as

Appellant, purchase the items. In a separate transaction, Appellant utilized

a credit card belonging to Angela Steigerwalt to purchase a batting glove, t-

shirts, underwear, a watch, and jeans.          Further surveillance showed

Appellant entering a vehicle, which was later determined to be Ms.

Steigerwalt’s, and leaving the parking lot. Officers went to Ms. Steigerwalt’s

address and encountered her husband, Gary Steigerwalt, who was on his

way to report his wife missing. Mr. Steigerwalt provided the troopers with

his wife’s vehicle information and registration and informed them that it was

equipped with an OnStar tracking system. Troopers contacted OnStar and,

within ten minutes, located the vehicle in Kinston, North Carolina.




                                     -2-
J-S93035-16



        Police officers in North Carolina stopped the vehicle, which was being

driven by Appellant, and took Appellant to the Kinston Department of Public

Safety. There, Appellant was interviewed by Detective William Barss. The

interview was audio and video recorded and Appellant was advised of his

Miranda2 rights and signed a waiver form. During the interview

                Detective Barss informed the Appellant that he wished to
        talk to him about his knowledge of Ms. Steigerwalt’s vehicle,
        identification belonging to Ms. Steigerwalt and another
        individual, Dwight McCurry, found in the glove compartment of
        the vehicle, and his use of Ms. Steigerwalt’s credit card. The
        Appellant indicated that he had Ms. Steigerwalt’s permission to
        use the car so he could visit his brother at Camp Lejeune.
        Further he indicated that he had spoken to Ms. Stiegerwalt that
        morning (February 2, 2014) and informed her that the car had a
        flat tire and she indicated that the Appellant had her permission
        to use her credit card to pay for repairs. The Appellant stated
        that he intended to return to Pennsylvania the next day. The
        Appellant indicated that he and Ms. Steigerwalt were good
        friends and that she had indicated that she was having problems
        in her relationship. He further indicated that Mr. McCurry was
        his roommate.

(Trial Court Opinion, 4/07/16, at 8).

        The interview lasted one and a half hours.        After the interview,

Appellant read his responses, which had been transcribed by Detective

Barss, and he signed his initials at the bottom of each page of notes.

Appellant was taken to a local magistrate and charged with various crimes

related to possession of the vehicle and credit cards.         The magistrate

indicated to Appellant that there was a hold placed on him because of a
____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -3-
J-S93035-16



homicide investigation.    Detective Barss did not discuss the homicide

investigation with Appellant, and when asked, he told Appellant that he did

not know about it.

     On February 4, 2014, Pennsylvania State Troopers Joseph Campbell,

Nicholas De La Iglesia, Raymond Judge, and John Corrigan drove to North

Carolina to interview Appellant.   On February 5, 2014, Trooper Campbell

interviewed Appellant concerning his possession of Ms. Steigerwalt’s vehicle.

Appellant was read his Miranda warnings and signed a written waiver of his

rights. The interview was audio and video recorded. During the interview

     Appellant stated that he and the victim had decided that they
     were tired of living in the Lehigh Valley and that he had gone to
     North Carolina to check the area out. The Appellant stated that
     he and Ms. Steigerwalt were engaged in a “friends with benefits”
     relationship and that she allowed him to use her car and credit
     card for the trip to North Carolina. Prior to the Appellant leaving
     the area, the Appellant told Trooper Campbell that he and the
     victim had sex in the Appellant’s apartment in . . . Allentown,
     Lehigh County, Pennsylvania.

           The trooper then explained to the Appellant that the state
     police “had a pyramid of evidence” against him and the Appellant
     began to change his story. The Appellant stated that after he
     and the victim had had sex in his apartment, he blacked out.
     When he came to, he realized that the victim wasn’t moving and
     he panicked. The Appellant then went in to “damage control”
     mode and proceeded to the Walmart on Millcreek Road in the
     victim’s car. He bought the tote, lighter fluid and lighter using
     her cash and then bought other personal items using the victim’s
     credit card. He stated he returned to his apartment and tied the
     victim up with speaker wire, wrapped her in a blanket, placed
     her in the tote, and put the tote in the car. The Appellant then
     stated that he drove to Jim Thorpe because he believed the area
     to be remote and wooded.




                                    -4-
J-S93035-16


            In Jim Thorpe, the Appellant stated that he slid the tote
      containing Ms. Steigerwalt’s body down the embankment and lit
      the tote on fire.      In the transition from the car to the
      embankment, the Appellant had dropped the keyless ignition
      starter (key fob) to the vehicle. The Appellant started to drive
      away, but was alerted that the key fob was missing. The
      Appellant returned to the scene, collected the key fob, and
      returned Ms. Steigerwalt’s vehicle to Allentown. He collected his
      belongings from his apartment, had one of the tires on the car
      repaired, and drove to North Carolina.

(Id. at 10-11).

      Trooper Campbell’s interview of Appellant lasted approximately two

hours. During the interview, Trooper Campbell used the phrase “cooperate

to graduate” and indicated that if Appellant was truthful, he would speak to

the North Carolina authorities about dropping their case against him. At the

beginning of the interview, Appellant indicated that he did not feel well, and

Trooper Campbell responded that he looked okay.       At one point Appellant

asked for a break, and Trooper Campbell replied that he seemed okay and

did not give him a break.    Although the interview started with questions

about the stolen vehicle, when the focus of the interview turned to Ms.

Steigerwalt’s death, Appellant was not reissued Miranda warnings and was

not told that he was a suspect.

      On February 6, 2014, Trooper Judge retrieved Appellant from the

North Carolina jail, introduced himself as a Pennsylvania State Trooper, and,

together with Trooper Campbell, began to drive Appellant to Pennsylvania in

a Ford sedan.     Trooper Judge and Appellant sat in the rear passenger

compartment.      He informed Appellant that they were bringing him to



                                    -5-
J-S93035-16



Pennsylvania regarding the theft of Ms. Steigerwalt’s vehicle.       Appellant

asked if he was under arrest for her death, to which Trooper Judge

responded that he was not currently under arrest.          Trooper Judge did

consider him a suspect in the homicide. Trooper Judge then gave Appellant

his Miranda warnings and proceeded to interview him for the first three and

one half to four hours of the journey. The interview was neither audio nor

video recorded. Trooper Judge indicated that the tone was cordial.

     During the interview, Appellant’s answers were consistent with those

he gave to Trooper Campbell, indicating that he “blacked out.”          When

Trooper Campbell stopped the vehicle to get gas, and Trooper Judge was

alone with Appellant, Appellant told Trooper Judge that he would not fight

the charges.   Trooper Judge told Appellant that he did not believe his

original story and that this was the time to come clean.    Trooper Campbell

arrived and pulled the vehicle into a parking spot. Appellant asked to pray

and the troopers obliged.   When he finished, they continued the interview

but did not reissue Miranda warnings.

     Appellant told the officers that he and Ms. Steigerwalt had a sexual

relationship and that she had gone to his apartment in Allentown after work.

They had sex, after which they discussed upcoming plans, and Ms.

Steigerwalt told Appellant that she would not drive him to a custody hearing

involving his son. Appellant became enraged and grabbed a stereo wire and

used it to strangle Ms. Steigerwalt from behind.    Appellant stated that he

strangled her for what felt like ten minutes, until she was black and blue in

                                    -6-
J-S93035-16



the face and he could no longer recognize her. He stopped strangling her

when he realized she was dead.

      On February 7, 2014, Appellant was charged with the homicide and

related offenses.         On June 4, 2014, Appellant filed a motion to suppress

statements he made to law enforcement.              The court conducted a pre-trial

motion hearing on September 5 and 10, 2014. On October 22, 2014, the

court issued an order and opinion denying Appellant’s motion. On December

17, 2014, Appellant filed a pro se motion to waive counsel.                The court

conducted a hearing on January 15, 2015, after which it determined that

Appellant had waived his right to counsel knowingly, intelligently, and

voluntarily. The court withdrew the representation of the public defender’s

office, but appointed the office as standby counsel for Appellant.

      A    jury   trial    commenced    on   June    15,   2015,   where   Appellant

represented himself. At trial, the Commonwealth introduced testimony from

Mr. Steigerwalt, who explained that the victim’s vehicle utilized a key fob

instead of an actual key to operate it, and that both he and the victim had a

key fob.    Mr. Steigerwalt produced his key fob, which the Commonwealth

offered into evidence.         Appellant, acting as his own counsel, objected to

admission of the key fob explaining that he had not seen it and did not verify

it. The court overruled the objection and received the key fob into evidence.

      On June 23, 2015, a jury convicted Appellant of first-degree murder,

receiving stolen property, access device fraud, abuse of a corpse, and

tampering with or fabricating evidence.        On July 29, 2015, Appellant was

                                         -7-
J-S93035-16



sentenced to life without parole, followed by an aggregate term of not less

than eight nor more than sixteen years of incarceration.                (See N.T.

Sentencing, 7/29/15, at 35-37).

       On August 17, 2015, at Appellant’s request, the court appointed

counsel to represent him for his appeal.         Appellant filed a timely notice of

appeal on August 27, 2015.3

       Appellant raises two questions on appeal.

       [1.] Whether the trial court erred in [sic] when it denied
       [Appellant’s] pre-trial motion to suppress statements given
       during a custodial interrogation?

       [2.]  Whether the trial court erred in permitting testimony
       regarding a key [fob] over [Appellant’s] objections at trial?

(Appellant’s Brief, at 6).

       In his first issue, Appellant claims that the trial court erred in denying

his motion to suppress the statements that he made to police while in North

Carolina and while being transported to Pennsylvania because these

statements were involuntary.          (See id. at 10-14).   Specifically, he argues

that his waiver of his Miranda rights was invalid in the totality of the

circumstances because officers only informed him that the topic of


____________________________________________


3
  Pursuant to the trial court’s order, Appellant filed a statement of errors
complained of on appeal on December 9, 2015. See Pa.R.A.P. 1925(b).
Because the statement was untimely, Appellant filed it together with a
motion for extension of time. The court granted the motion for extension of
time because appointed counsel was not trial counsel. On April 7, 2016, the
court issued its opinion. See Pa.R.A.P. 1925(a).



                                           -8-
J-S93035-16



questioning would concern his possession of the victim’s car, not his

involvement in a homicide. (See id. at 13-14). He further claims that his

waiver was involuntary because it was unlawfully induced by the promise of

the North Carolina charges being dropped.      (See id. at 14).     Appellant’s

issue does not merit relief.

                Our standard of review in addressing a challenge to a
         trial court’s denial of a suppression motion is whether the
         factual findings are supported by the record and whether
         the legal conclusions drawn from these facts are correct.
         When reviewing rulings of a suppression court, we must
         consider only the evidence of the prosecution and so much
         of the evidence for the defense as remains uncontradicted
         when read in the context of the record as a whole. Where
         the record supports the findings of the suppression court,
         we are bound by those facts an [sic] may reverse only if
         the legal conclusions drawn therefrom are wrong.

      The determination of whether a confession is voluntary is a
      conclusion of law and, as such, is subject to plenary review.

               The test for determining the voluntariness of a
         confession and the validity of a waiver looks to the totality
         of the circumstances surrounding the giving of the
         confession. Some of the factors to be considered include:
         the defendant’s physical and psychological state; the
         conditions attendant to the detention; the attitude
         exhibited by the police during the interrogation; and any
         other factors which may serve to drain one’s powers of
         resistance to suggestion and coercion.

               In determining voluntariness, the question is not
         whether the defendant would have confessed without
         interrogation, but whether the interrogation was so
         manipulative or coercive that it deprived the defendant of
         his ability to make a free and unconstrained decision to
         confess. By the same token, the law does not require the
         coddling of those accused of crime. One such need not be
         protected against his own innate desire to unburden
         himself.


                                     -9-
J-S93035-16


      . . . For a Miranda waiver to be valid, it must be made
      knowingly, voluntarily and intelligently. [T]he waiver must be
      the product of a free and deliberate choice rather than
      intimidation, coercion, or deception, and must have been made
      with a full awareness both of the nature of the right being
      abandoned and the consequences of the decision to abandon it.

Commonwealth v. Paxton, 821 A.2d 594, 598 (Pa. Super. 2003), appeal

denied, 847 A.2d 1282 (Pa. 2004) (citations and quotation marks omitted).

      We have held that “the suspect need not have knowledge of the

‘technicalities’ of the criminal offense involved; rather, it is necessary only

that he be aware of the ‘transaction’ involved.” Commonwealth v. Carr,

580 A.2d 1362, 1365 (Pa. Super. 1990), appeal denied, 592 A.2d 42 (Pa.

1991) (citation omitted).

      Where, however, the defendant has not been furnished with
      such information and a pre-trial challenge concerning the validity
      of a confession is made on this ground, the Commonwealth must
      prove by a preponderance of the evidence that the defendant
      knew of the occasion for the interrogation. This burden may
      sometimes be satisfied by the establishment of circumstances
      attending the interrogation, such as the prior statements of the
      suspect, or the fact that interrogation follows hard upon the
      criminal episode and there is no circumstance lending ambiguity
      to the direction and purpose of the questioning.

Id. at 1365-66 (citations and quotation marks omitted.) “[W]e have never

held, that a suspect must be informed of each and every crime under

investigation.   On   the   contrary,   we   have   consistently   held   that   the

Commonwealth, in meeting its burden of proving a waiver was knowing and

intelligent, may establish the circumstances attending the interrogation and

the lack of ambiguity as to the questioning’s direction and purpose.” Id. at

1366 (citation omitted).


                                        - 10 -
J-S93035-16



      Furthermore, “[i]t is well-established that a confession induced by a

promise of immunity from a person in apparent authority to perform the

promise is involuntary.” Commonwealth v. Peters, 373 A.2d 1055, 1062

(Pa. 1977) (citations omitted).

      Here, the suppression court found that Appellant’s waiver of his

Miranda rights was knowing, intelligent, and voluntary, and that the

statements he gave were voluntary. (See Trial Ct. Op., 10/22/14, at 14). It

found that Appellant had been in custody since he was stopped on February

2, 2014, while driving the victim’s vehicle. Appellant was given his Miranda

warnings by Detective Barss, and was interviewed concerning the victim, her

vehicle, and the identification and credit cards in the vehicle.   During the

interview, Appellant did not appear intoxicated or impaired and no threats or

promises were made by the detective.

      The court also found that the statement made to Trooper Campbell on

February 5, 2014, were voluntarily given, and that Appellant had knowingly,

intelligently, and voluntarily waived his Miranda rights.   (See id.).   The

court found that Trooper Campbell explained that he wanted to talk with

Appellant about the car and why he was being held in North Carolina, and

then orally issued Appellant his Miranda warnings, which Appellant waived

in writing.   The court found that given the totality of the circumstances,

although Appellant was not specifically told he would be interviewed with

regard to a homicide, Appellant had asked Detective Barss about a homicide

investigation, and the local magistrate mentioned something about homicide

                                   - 11 -
J-S93035-16



charges to Appellant. (See id. at 15). Thus the court concluded that the

“attendant circumstances establish that [Appellant] was aware of the

homicide investigation.” (Id. at 16).

       The court considered Trooper Campbell’s use of the phrase “cooperate

to graduate” and his statements regarding cooperating with Appellant about

the vehicle charges in North Carolina, and found that the statements were

not made until after Appellant waived his Miranda rights. (See id. at 16-

17).

       Finally, with regard to the interview while in transit to Pennsylvania,

the court found that the totality of the circumstances established that

Appellant made a knowing, intelligent, and voluntary waiver of his Miranda

rights. (See id. at 18). The court further found that Appellant was able to

answer the trooper’s questions and never indicated that he wanted to stop.

Finally, the court found that Appellant was well aware of the purpose of the

interview because he had already participated in two interviews concerning

Ms. Steigerwalt and had given statements about his participation in her

death. (See id. at 18-19).

       Upon review, we conclude that the trial court’s findings are supported

by the certified record.     Appellant’s statements to Detective Barss and

Trooper Campbell at the office of public safety, and his statements to

Troopers Campbell and Judge while in transit from North Carolina to

Pennsylvania were voluntarily given. See Paxton, supra at 598. Appellant

knew that the occasion for the interviews with Troopers Campbell and Judge

                                    - 12 -
J-S93035-16



concerned     Ms.    Steigerwalt’s    death,   and   knowingly,   intelligently,   and

voluntarily waived his Miranda rights prior to making any statements.

Furthermore, we conclude that Appellant was not induced into waiving his

rights by any promise of charges being dropped.            See Peters, supra at

1062. Accordingly, we conclude the record supports the trial court’s denial

of Appellant’s motion to suppress his statements to law enforcement. See

Paxton, supra at 598. Appellant’s first issue does not merit relief.

       In his second issue, Appellant claims that the trial court erred by

admitting the victim’s husband’s key fob into evidence.            (See Appellant’s

Brief, at 14-16). He argues that the key fob was not relevant to any crimes

being prosecuted at trial, and if relevant, its potential for unfair prejudice

outweighed its probative value because it was a sentimental talisman kept

by the victim’s husband and its emotional impact was highly prejudicial.

(See id. at 16).4 We disagree.

              Our standard of review of a trial court’s evidentiary ruling
       is as follows:
____________________________________________


4
   At trial, Appellant objected to the key fob because he had not seen it and
was not able to verify it. (See N.T. Trial, 6/18/15, at 76). However, on
appeal, he purports to challenge admissibility of the key fob based on
relevance and undue prejudice. (See Appellant’s Brief, at 14-16). Thus we
could conclude that his challenge to the key fob is waived because he has
asserted a different ground for objecting to the evidence.                See
Commonwealth v. Phillips, 141 A.3d 512, 522 (Pa. Super. 2016)
(concluding appellant barred from asserting “a new and different theory of
relief” for the first time on appeal). However, we decline to find waiver
because Appellant represented himself at trial and objected to the admission
of the key fob into evidence.



                                          - 13 -
J-S93035-16


                 The admissibility of evidence is within the sound
           discretion of the trial court, wherein lies the duty to
           balance the evidentiary value of each piece of evidence
           against the dangers of unfair prejudice, inflaming the
           passions of the jury, or confusing the jury. We will not
           reverse a trial court’s decision concerning admissibility of
           evidence absent an abuse of the trial court’s discretion.

              Pennsylvania Rule of Evidence 402 provides that,
        generally, “[a]ll relevant evidence is admissible” and “[e]vidence
        that is not relevant is not admissible.” Pa.R.E. 402. Relevant
        evidence is that which has “any tendency to make a fact more or
        less probable than it would be without the evidence[,] and the
        fact is of consequence in determining the action.”         Pa.R.E.
        401(a), (b).

Commonwealth v. Bergen, 142 A.3d 847, 850 (Pa. Super. 2016) (case

citation omitted).

        However, “[t]he court may exclude relevant evidence if its probative

value is outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time,    or   needlessly   presenting   cumulative   evidence.”   Pa.R.E.    403.

“Evidence is not unfairly prejudicial simply because it is harmful to the

defendant’s case. Rather, exclusion of evidence on this ground is limited to

evidence so prejudicial that it would inflame the jury to make a decision

based upon something other than the legal propositions relevant to the

case.”    Commonwealth v. Foley, 38 A.3d 882, 891 (Pa. Super. 2012),

appeal denied, 60 A.3d 535 (Pa. 2013) (citations and quotation marks

omitted).

        Here, the trial court found that the key fob was referred to by

Appellant in his statement to the police, both in his initial statement that the


                                        - 14 -
J-S93035-16



victim had given him the key fob to borrow her car, and in his second

statement that he dropped the key fob after setting her body on fire and had

to return and find it in order to drive away. (See Trial Ct. Op., 4/07/16, at

17).   Thus, the court found that the key fob was relevant and admissible

because it substantiated that the victim’s car was operated by using a key

fob. (See id.).

       Upon review, we agree with the trial court’s conclusion that the key

fob and Mr. Steigerwalt’s testimony concerning it was relevant. Moreover,

we conclude that the key fob would not inflame the jury such that it was

unable to weigh the evidence impartially.         See Foley, supra at 891.

Therefore, we conclude that the trial court did not abuse its discretion in

admitting evidence concerning the key fob.        See Bergen, supra at 850.

Appellant’s second issue does not merit relief.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2017




                                    - 15 -